Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-22 are pending.  Claims 1-22 are examined on the merits.

Claim Objections
             Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 13, 15-18, 20, and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by GARTZ (DD 264023 A1).  
GARTZ teaches 24g of the freeze-dried and finely powdered fruit of Psilocybe cubensis (thus claim 15 is met) (Earle) Sing., Cultured on a nutrient base of 200g of rice grains (using the psychoactive alkaloid content, the dry mass content and the specified concentration to determine a quantity of a carrier to add to the concentrated slurry in order to obtain the specified concentration of the psychoactive alkaloids in the extract; standardizing the concentrated slurry by adding thereto the quantity of the carrier, thus claim 20 is met) and 400ml of water (thus claims 3, and 5-7 are met) within 12 weeks, was added 400g of 10% acetic acid (thus claims 3-5 are met, thus 24 g: 400 ml, thus claim 17 is met). After 5h (thus soaking a biomass of the dried, raw psilocybin fungus in a solvent that is water or aqueous acid in order to dissolve the psychoactive alkaloids in the solvent, thus claim 13 is met). R?hr the mixture at 20 degree C (thus claim 9 is met) was filtered (thus filtering an undissolved portion of the biomass from the solvent) and the biomass extracted twice more analogously (thus claim 21 is emt). The united and i. Vak. extracts evaporated at 50 degree C (thus evaporating a portion of the solvent to form a concentrated slurry) were then chromatographed on a 30cm column with cellulose powder precipitation with water-saturated n-butanol. The psilocybinhaltigen fractions (DC) were i. Vak. at 5O.sup.0C was evaporated and the substance recrystallized from a little methanol. Another fraction gave little psilocin at the same work-up. Yield of Psilocybin: 0.3% Yield of Psilocin: 0.1% (see Example 1) (thus claim 18 is met) (thus measuring a psychoactive alkaloid content in the concentrated slurry; measuring a dry mass content in the concentrated slurry; drying the concentrated slurry to result in the extract with the specified concentration of the psychoactive alkaloids, thus claim 16 is met) (thus claim 2 is met). GARTZ teaches the extraction of is within 0.5 to 10 hours (see claim 3). GARTZ teaches the invention relates to a process for obtaining the indole alkaloids psilocybin, baeocystin and psilocin by extraction of the mycelia and fruiting bodies of higher fungi. The active substances are applicable as model substances in neurobiological research. The alkaloids are transferred from the dried and pulverized biomasses under stirring with dilute acetic acid into the aqueous phase, wherein without further extraction, a chromatographic recovery of the active ingredients follows and a subsequent treatment of the individual fractions with silver carbonate in contrast to known methods (see Abstract).
 Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 3-5, 8, 9, 13, and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Casale (Casele, an aqueous-organic extraction method for the isolation and identification of psilocin from hallucinogenic mushrooms. Journal of Forensic Sciences, JFSCA, vol 30. No. 1, Jan 1985, pp. 247-250) (IDS filed on Applicant on 7/26/2022).
Casale teaches a simple aqueous extraction method for the isolation and identification of psilocin (thus claim 16 is met) from Psilocybe cubensis (thus claim 15 is met) mushrooms is reported (see Abstract). Casale teaches a representative sample of 2 to 10g of dried mushrooms is ground to a fine powder by mortar and pestle. The powder is mixed with 100 mL (thus claim 17 is met) of dilute acetic acid (thus claims 3-5 are met) in a 250-mL beaker. The pH is readjusted to pH 4 with glacial acetic acid (thus claim 8 is met). After standing 1 h, the beaker is placed in a boiling water bath for 8 to 10 min (thus claim 13 is met) or until the internal temperature of the acid mixture reaches 70°C (thus claim 9 is met), the beaker is removed and cooled to room temperature under run- ning water. The acid mixture is separated from the mushroom powder by suction filtration using glass wool. The filtrate is brought to pH 8 with concentrated ammonium hydroxide and quickly extracted with two 50-mL portions of diethyl ether (thus the claimed carrier). Gentle mixing instead of shaking should be used to prevent an emulsion. The ether is dried over sodium sulfate, filtered, and evaporated under nitrogen with no applied heat (page 248, 4th paragraph) (thus claim 1 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over The teachings of GARTZ as applied to claims 1-7, 9, 13, 15-18, 20, and 21 above.
The teachings of GARTZ are set forth above and applied as before.
The teachings of GARTZ do not specifically teach the claimed pH in claim 8; extraction temperature and filtration temperature in claims 10 and 11; the soaking duration in claim 14, two decimal places in claim 19, and mesh size in claim 22.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent to a pH of 4-9 since GARTZ teaches extracting under stirring with dilute acetic acid, where the pH of acetic acid overlaps with the range of 4-9. 
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust extraction and filtration temperature. Generally speaking increasing extraction temperature would increase extraction efficacy; and filtering while the solvent is hot would shorten filtration time.
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to ground psilocybin fungus to a mesh size of 40-200 since GARTZ teaches using finely powdered fruit of Psilocybe cubensis. 
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the soaking duration from 10 hours to 12 hours according to the ratio of raw material to solvent. Generally speaking increasing soaking duration would increase extraction efficacy.
             It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to specify the percentage with a precision of one or two decimal places.  
            Determining an appropriate extraction temperature time, filtration temperature, soaking duration, decimal places or mesh size is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655